Citation Nr: 9913214	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  97-07 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for anterior syndrome/ 
patellofemoral syndrome of the left knee, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from July 1990 to May 1992.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, in September 1996 that denied an increased rating 
for the veteran's anterior syndrome/ patellofemoral syndrome 
of the left knee, currently evaluated as 10 percent 
disabling.


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The veteran has stated that he had extreme pain in his left 
knee that made it difficult for him to function in his job.  
The veteran also stated that he had this pain almost 
constantly, received medication for the pain, and underwent 
frequent treatment for his left knee condition.

The United States Court of Appeals for Veterans Claims 
(Court) held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that 
the provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, the Court stressed that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  See 38 C.F.R. §§ 4.40, 4.45.  

Further, in Hicks v. Brown, 8 Vet. App. 417 (1995), the Court 
held that the provisions of 38 C.F.R. § 4.59, as they pertain 
to painful motion, must also be specifically addressed by the 
examiner.  In this regard, it should be noted that the 
veteran has complained of almost constant, extreme pain in 
his left knee.  Therefore, the examination and the 
readjudication requested on REMAND should include 
consideration of all the factors set forth in 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, in relation to the veteran's left 
knee disability.  

The veteran has not had a compensation examination for the 
purpose of disability evaluation in several years.  While he 
has been treated for the knee problems over the last few 
years, it does not appear that the reports of this treatment 
comply with the requirements of DeLuca.  

Finally, it should be pointed out that VA General Counsel has 
addressed the question of multiple ratings when evaluating 
knee disabilities.  It was specifically held that arthritis, 
based on limitation of motion, and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97 (July 1, 1997).  Therefore, this case is 
REMANDED for the following additional actions:  

1.  The RO should contact the veteran and request 
that he submit the names and addresses of all 
health care providers, VA or private, who have 
evaluated or treated him for symptoms related to 
his left knee since early 1997.  After securing any 
necessary releases, the RO should request copies of 
any previously unobtained medical records for 
association with the claims folder.

2.  Thereafter, arrangements should be made to have 
the veteran undergo a special orthopedic 
examination in order to ascertain the nature and 
severity of the left knee disability.  The claims 
folder must be reviewed by the examiner prior to 
conducting the examination.  All indicated special 
tests and studies should be conducted, to include 
range of motion studies expressed in degrees and in 
relation to normal range of motion.  The examiner 
should be asked to determine whether the veteran's 
left leg knee exhibits weakened movement, excess 
fatigability, or incoordination attributable to 
each service connected disability; and, if 
feasible, these determinations should be expressed 
in terms of the degree of additional range of 
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  The examiner 
should also provide an opinion as to whether pain 
could significantly limit functional ability during 
flare-ups or when the left knee is used repeatedly 
over a period of time.  This determination should 
if feasible, be portrayed in terms of the degree of 
additional range of motion loss due to pain on use 
or during flare-ups.

3.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim, with 
particular consideration of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 in 
regard to the veteran's left knee.  
Consideration should also be given to the 
question of whether separate ratings may 
be assigned for the knee disability on the 
basis of limitation of motion and knee 
subluxation.  If action taken remains 
adverse to him, he and his accredited 
representative should be furnished with a 
supplemental statement of the case 
concerning all additional evidence added 
to the record and they should be given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the veteran with 
due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



